DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160).

Regarding claim 1, Stang discloses a method of calibration of group delay within a device, the method comprising:
sending a first signal on a transmission path;
receiving the first signal on a reception path, wherein the first signal sent on the transmission path by the device is fed back by the device in a closed loop and received by the device on the reception path; and  (See Stang para. 44, fig. 1, 2; coupling module couples transmitted signals (e.g. first signals) transmitted on transmitter channels (e.g. transmission path) for further processing; that is receive path is receiving the signals to the calibration receiver (e.g. receive path) and feeding them back to the weighting matrix and calibration injection 204 (e.g. closed loop))
determining a transmission and reception group delay within the device based on at least a time of transmission of the first signal on the transmission path and a time of arrival of the first signal on the reception path.  (See Stang para. 36; calibration processor determines a group delay; fig. 2; transmission time is amount of time to transmit signal to part 210; time of arrival is time for calibration receiver to receive signal; group delay is combination of delay of the two together)
Stang does not explicitly disclose a mobile device operating in a wireless network.  However, Marupaduga does disclose a mobile device operating in a wireless network.  (See Marupaduga col. 11, lines 64-67; eNodeB and UEs (e.g. wireless network); title, col. 1, line 34, abstract; mobile devices)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang to include the teaching of a mobile device operating in a wireless network of Marupaduga with the motivation being to allow for device to be portable and move around without attached wires which allows for better connectivity and allows for applications in which wires may be restrictive and further allowing users to connect when traveling in a car which permits usage of data when traveling.


Regarding claim 2, Stang in view of Marupaduga discloses the method of claim 1, wherein the closed loop is a near field radiated closed loop that includes a first antenna of the mobile device that transmits the first signal and a second antenna of the mobile device that receives the first signal.  (See Stang fig. 2; via antenna in a closed loop; near field; the transmitting and receiving antenna are near; 214 is second antenna; other antennas of 108 are first antenna)

	Regarding claim 6, Stang in view of Marupaduga discloses the method of claim 1, wherein the closed loop is a conducted closed loop.  (See Stang fig. 2; 210 RF coupler (e.g. conducted closed loop; that is it is conducted and forms a closed loop))

	Regarding claim 9, Stang in view of Marupaduga discloses the method of claim 6, wherein the conducted closed loop is within a radio frequency (RF) switch network and includes a transceiver and power amplifier.  (See Stang para. 38; transmitter receiver module includes RF amplifiers (e.g. power amplifier); up-converters, down-converters, filters, etc. (e.g. transceiver); 106, 104, 108 (e.g. switch network; in that it switches between receiving and transmitting and/or switches the transmission on/off according to transmitting or receiving data))


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160) and further in view of Siomina (2012/0214512)

	Regarding claim 13, Stang in view of Marupaduga discloses the method of claim 1, wherein during process one or more components in at least one of the transmission path and the reception path are bypassed, the method further comprising bypassing the one or more components in at least one of the transmission path and the reception path when sending and receiving the first signal.  (See Stang fig. 3; 210 or sensing antenna (e.g. bypassing elements in the reception and transmitting path))
	Stang in view of Marupaduga do not explicitly disclose wherein the process includes positioning.  However, Siomina does disclose wherein the process includes positioning.  (See Siomina para. 3; RTT used for positioning)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga to include the teaching of wherein the process includes positioning of Siomina with the motivation being to improve accuracy of UE location which can assist in eliminating interference and further to allow for location when GPS is unavailable which allows for reduction in interference.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160) and further in view of Edge (2017/0059689).

	Regarding claim 14, Stang in view of Marupaduga discloses the method of claim 1.  Stang discloses a calibration of group delay.  (See claim 1 rejection above)
	Stang in view of Marupaduga does not explicitly disclose determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy.  However, Edge does disclose determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy.  (See Edge para. 118; performing a positioning process based upon a desired accuracy)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga to include the teaching of determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy of Edge with the motivation being to allow for adjustments which may allow for more accuracy when needed but save resources when lower accuracy is acceptable.

	Regarding claim 15, Stang in view of Marupaduga in view of Edge discloses the method of claim 14.  Stang in view of Marupaduga in view of Edge does not explicitly disclose repeating the process again.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga in view of Edge to include the teaching of repeating the process again with the motivation being it is common sense (e.g. that is, the process disclosed in Edge could be repeated to allow for changes in desired accuracy when the UE moves location; as opposed to a UEs location only ever being determined one time for the life of the UE which lacks common sense since UEs are designed to move around) and further to allow for desired accuracy of location when a UE moves around and further to allow for portability of a UE (as opposed to determining location one time and never allowing determination of location again).

Claims 16, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160) and further in view of Ibrahim (2011/0013677).

	Regarding claim 16, Stang discloses a device in a network configured for calibration of group delay, the device comprising:
	a transceiver;
a plurality of power amplifiers coupled to the transceiver;
a plurality of filters coupled to the plurality of power amplifiers;
an antenna array coupled to the plurality of filters;
at least one processor configured to: (See Stang para. 38; transmitter and receiver module (transceiver) plurality of filters, amplifiers, antenna array; see also fig. 2, fig. 4)
send a first signal on a transmission path through one or more of the transceiver, amplifier, bandpass filters, and the antenna array; (See Stang fig. 2 108 antenna array)
receive the first signal on a reception path, wherein the first signal sent on the transmission path by the device is fed back by the device in a closed loop and received by the mobile device on the reception path through the one or more of the transceiver, amplifier, bandpass filters, and the antenna array; and(See Stang para. 44, fig. 1, 2; coupling module couples transmitted signals (e.g. first signals) transmitted on transmitter channels (e.g. transmission path) for further processing; that is receive path is receiving the signals to the calibration receiver (e.g. receive path) and feeding them back to the weighting matrix and calibration injection 204 (e.g. closed loop); fed back through antenna array)
	determine a transmission and reception group delay within the device based on at least a time of transmission of the first signal on the transmission path and a time of arrival of the first signal on the reception path. (See Stang para. 36; calibration processor determines a group delay; fig. 2; transmission time is amount of time to transmit signal to part 210; time of arrival is time for calibration receiver to receive signal; group delay is combination of delay of the two together)
Stang does not explicitly disclose a mobile device operating in a wireless network.  However, Marupaduga does disclose a mobile device operating in a wireless network.  (See Marupaduga col. 11, lines 64-67; eNodeB and UEs (e.g. wireless network); title, col. 1, line 34, abstract; mobile devices)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang to include the teaching of a mobile device operating in a wireless network of Marupaduga with the motivation being to allow for device to be portable and move around without attached wires which allows for better connectivity and allows for applications in which wires may be restrictive and further allowing users to connect when traveling in a car which permits usage of data when traveling.
	Stang in view of Marupaduga does not explicitly disclose using a bandpass filter.  However, Ibrahim does disclose using a bandpass filter.  (See Ibrahim para. 89)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Stang in view of Marupaduga to include the teaching of using a bandpass filter of Ibrahim with the motivation being to eliminate interference and further to narrow in on desired frequency bands and further to identify the proper band to decode transmitted/received data.

	Regarding claim 17, Stang in view of Marupaduga in view of Ibrahim discloses the mobile device of claim 16, wherein the closed loop is a near field radiated closed loop that includes a first antenna of the antenna array that transmits the first signal and a second antenna of the antenna array that receives the first signal. (See Stang fig. 2; via antenna in a closed loop; near field; the transmitting and receiving antenna are near; 214 is second antenna; other antennas of 108 are first antenna)

	Regarding claim 21, Stang in view of Marupaduga in view of Ibrahim discloses the mobile device of claim 16, wherein the closed loop is a conducted closed loop. (See Stang fig. 2; 210 RF coupler (e.g. conducted closed loop; that is it is conducted and forms a closed loop))

	Regarding claim 24, Stang in view of Marupaduga in view of Ibrahim discloses the mobile device of claim 21, wherein the conducted closed loop is within a radio frequency (RF) switch network between the plurality of power amplifiers and the plurality of filters and includes the transceiver and the plurality of power amplifiers. (See Stang para. 38; transmitter receiver module includes RF amplifiers (e.g. power amplifier); up-converters, down-converters, filters, etc. (e.g. transceiver); 106, 104, 108 (e.g. switch network; in that it switches between receiving and transmitting and/or switches the transmission on/off according to transmitting or receiving data))
Stang in view of Marupaduga does not explicitly disclose using a bandpass filter.  However, Ibrahim does disclose using a bandpass filter.  (See Ibrahim para. 89)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Stang in view of Marupaduga to include the teaching of using a bandpass filter of Ibrahim with the motivation being to eliminate interference and further to narrow in on desired frequency bands and further to identify the proper band to decode transmitted/received data.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160) and further in view of Ibrahim (2011/0013677) and further in view of Siomina (2012/0214512).

Regarding claim 28, Stang in view of Marupaduga in view of Ibrahim discloses the mobile device of claim 16, wherein during process one or more components in at least one of the transmission path and the reception path are bypassed, the method further comprising bypassing the one or more components in at least one of the transmission path and the reception path when sending and receiving the first signal.  (See Stang fig. 3; 210 or sensing antenna (e.g. bypassing elements in the reception and transmitting path))
	Stang in view of Marupaduga in view of Ibrahim do not explicitly disclose wherein the process includes positioning.  However, Siomina does disclose wherein the process includes positioning.  (See Siomina para. 3; RTT used for positioning)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga in view of Ibrahim to include the teaching of wherein the process includes positioning of Siomina with the motivation being to improve accuracy of UE location which can assist in eliminating interference and further to allow for location when GPS is unavailable which allows for reduction in interference.


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160) and further in view of Siomina (2012/0214512) and further in view of Edge (2017/0059689).

	Regarding claim 29, Stang in view of Marupaduga in view of Ibrahim discloses the mobile device of claim 16.  Stang discloses a calibration of group delay.  (See claim 1 rejection above)
	Stang in view of Marupaduga in view of Ibrahim does not explicitly disclose determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy.  However, Edge does disclose determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy.  (See Edge para. 118; performing a positioning process based upon a desired accuracy)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga in view of Ibrahim to include the teaching of determining a desired accuracy of a positioning process and performing a process in response to the desired accuracy of Edge with the motivation being to allow for adjustments which may allow for more accuracy when needed but save resources when lower accuracy is acceptable.

	Regarding claim 30, Stang in view of Marupaduga in view of Ibrahim in view of Edge discloses the mobile device of claim 29.  Stang in view of Marupaduga in view of Ibrahim in view of Edge does not explicitly disclose repeating the process again.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang in view of Marupaduga in view of Ibrahim in view of Edge to include the teaching of repeating the process again with the motivation being it is common sense (e.g. that is, the process disclosed in Edge could be repeated to allow for changes in desired accuracy when the UE moves location; as opposed to a UEs location only ever being determined one time for the life of the UE which lacks common sense since UEs are designed to move around) and further to allow for desired accuracy of location when a UE moves around and further to allow for portability of a UE (as opposed to determining location one time and never allowing determination of location again).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160).

	Regarding claim 31, Stang discloses a device in a network configured for calibration of group delay, the device comprising: (See Stang para. 128; CPU executing an algorithm stored in memory)
	means for sending a first signal on a transmission path;
means for receiving the first signal on a reception path, wherein the first signal sent on the transmission path by the device is fed back by the device in a closed loop and received by the device on the reception path; and(See Stang para. 44, fig. 1, 2; coupling module couples transmitted signals (e.g. first signals) transmitted on transmitter channels (e.g. transmission path) for further processing; that is receive path is receiving the signals to the calibration receiver (e.g. receive path) and feeding them back to the weighting matrix and calibration injection 204 (e.g. closed loop); means for is processor executing an algorithm stored in memory)
means for determining a transmission and reception group delay within the mobile device based on at least a time of transmission of the first signal on the transmission path and a time of arrival of the first signal on the reception path. (See Stang para. 36; calibration processor determines a group delay; fig. 2; transmission time is amount of time to transmit signal to part 210; time of arrival is time for calibration receiver to receive signal; group delay is combination of delay of the two together; means for is processor executing an algorithm stored in memory)
Stang does not explicitly disclose a mobile device operating in a wireless network.  However, Marupaduga does disclose a mobile device operating in a wireless network.  (See Marupaduga col. 11, lines 64-67; eNodeB and UEs (e.g. wireless network); title, col. 1, line 34, abstract; mobile devices)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang to include the teaching of a mobile device operating in a wireless network of Marupaduga with the motivation being to allow for device to be portable and move around without attached wires which allows for better connectivity and allows for applications in which wires may be restrictive and further allowing users to connect when traveling in a car which permits usage of data when traveling.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stang (2019/0149209) and further in view of Marupaduga (10,292,160).

Regarding claim 32, Stang discloses a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a device in a network configured for calibration of group delay, comprising: (See Stang para. 128; CPU executing an algorithm stored in memory)
program code to send a first signal on a transmission path;
program code to receive the first signal on a reception path, wherein the first signal sent on the transmission path by the device is fed back by the device in a closed loop and received by the device on the reception path; and (See Stang para. 44, fig. 1, 2; coupling module couples transmitted signals (e.g. first signals) transmitted on transmitter channels (e.g. transmission path) for further processing; that is receive path is receiving the signals to the calibration receiver (e.g. receive path) and feeding them back to the weighting matrix and calibration injection 204 (e.g. closed loop))
	program code to determine a transmission and reception group delay within the device based on at least a time of transmission of the first signal on the transmission path and a time of arrival of the first signal on the reception path. (See Stang para. 36; calibration processor determines a group delay; fig. 2; transmission time is amount of time to transmit signal to part 210; time of arrival is time for calibration receiver to receive signal; group delay is combination of delay of the two together)
Stang does not explicitly disclose a mobile device operating in a wireless network.  However, Marupaduga does disclose a mobile device operating in a wireless network.  (See Marupaduga col. 11, lines 64-67; eNodeB and UEs (e.g. wireless network); title, col. 1, line 34, abstract; mobile devices)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Stang to include the teaching of a mobile device operating in a wireless network of Marupaduga with the motivation being to allow for device to be portable and move around without attached wires which allows for better connectivity and allows for applications in which wires may be restrictive and further allowing users to connect when traveling in a car which permits usage of data when traveling.

Allowable Subject Matter
Claims 3-5, 7-8, 10-12, 18-20, 22-23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461